Russell, J.
1. Where, at the time of a sale, the vendee agreed with the vendor to pay the purchase-price to the vendor’s wife, there was no such privity of contract between the vendee and the wife as would authorize her to sue out an attachment for purchase-money. The suit might have been maintained by the husband for the use of his wife; but, as the open account for the purchase-price was never transferred in writing by the husband to his wife, she could neither maintain an attachment for the purchase-money, nor recover a general judgment on the account against the purchaser. Civil Code, § 3653.
2. Applying to the facts in the present ease the rule just stated, a verdict in favor of the defendant was demanded, and the court erred in overruling the motion for new trial. Judgment reversed.